ORDER
On March 30, 2005, respondent pleaded guilty to providing false information to federal law enforcement officers in connection with an ongoing criminal investigation. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel (“ODC”) has concurred in respondent’s petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Wayne C. Giorda-no, Louisiana Bar Roll number 6250, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Wayne C. Giordano for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
IT IS FURTHER ORDERED that Wayne C. Giordano shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is *723admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/&/ Pascal F. Calogero, Jr. Chief Justice, Supreme Court of Louisiana